Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note to Applicant
The acknowledgement of foreign priority in the Office Action mailed on Aug. 18, 2021 was in error.  The applicant has not made a foreign priority claim in the application and there is no foreign priority.   

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments, see Remarks pg. 4-12, filed Jul. 5, 2022, with respect to rejections of claims 32-38 and 40-42 under 35 U.S.C. § 103 have been fully considered and are persuasive.  The rejections of claims 32-38 and 40-42 under 35 U.S.C. § 103 has been withdrawn. 
Specifically, the arguments that the combination of Shalaby with Stepien, Fraser, Wouters, Baer and Bai does not lead a person of ordinary skill to the present claims, since none of the references teach the treatment of primary progressive multiple sclerosis (PPMS) with an unique population of human adipose-derived stem cells (hADSCs) obtained by processing stromal vascular fraction (SVF) derived from adipose tissue and sub-cultured to a passage number between 3-10 passage and which have positive expression of CD34 by 1-10% of the cells.  Shalaby teaches treating chronic experimental autoimmune encephalomyelitis (EAE) in rats with adipose-derived mesenchymal stem cells administered intravenously and does not teach treating the disease, PPMS, the claimed cells or administration into the central nervous system. Stepien teaches treating relapsing-remitting MS (RRMS) and secondary progressive MS (SPMS) by administering the entire SVF fraction without subculture or isolating of ADSCs from the fraction and RRMS and SPMS are etiological different diseases from the claimed progressive form and the cells are not the same as those which are claimed.  Fraser teaches the use of “native” cells and cells which are not cultured. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 32-38 and 40-42 are allowed.  

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily A Cordas whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EMILY A CORDAS/Primary Examiner, Art Unit 1632